DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
2.	Applicant's election of group I, corresponding to claims 1-6, 8, 10-17, 22 and 23, is acknowledged and these claims are now subject to examination on the merits. Claims 18, 20 and 21 are withdrawn from consideration—applicant should note that these three claims are incorrectly identified as "original" in applicant's listing of the claims, i.e., they should instead be identified as "withdrawn". Applicant's traversal of the restriction requirement, i.e., that the search and examination of all the claims may be made without serious burden, is not persuasive because the two groups of claims are clearly directed to separately patentable combination and subcombination groups, as indicated in the 11/22/21 restriction requirement, and applicant should note that what might not be considered a serious burden from applicant's perspective may in fact be a serious burden from the viewpoint of the examiner. The restriction requirement is still deemed to be proper and is therefore maintained and made final.

Information Disclosure Statement


Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
5.	The disclosure is objected to because of the following informalities: on line 5 of paragraph [0033], "P0" should be changed to --D0--. On the first line of paragraph [0062], the word --on-- should be inserted after "depending". On line 4 of paragraph [0106], "Capacitance" should be changed to --Capacitances--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6, 8 and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is incorrect to recite, on lines 13-14, that the first capacitor is connected between the first resistor and the first switch element, i.e., as shown in instant figure 6 for example, the first capacitor C1 is not connected between resistor R1 and first switch element SW1, but rather it is connected to a node (node N1) between the first resistor and the first switch element. Note the same problem on lines 15-16 of claim 1 regarding the recitation of the second capacitor being connected between the second resistor and the second switch element, i.e., the second capacitor C2 is actually connected to a node (node N2) between the second resistor and the second switch element.
Claims 2-6, 8 and 10-17 are rejected due to their dependency on indefinite claim 1.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, U.S. Patent No. 10,516,389.
As to claim 22, Park '389 discloses, in figure 8,
an interface circuit comprising:
a first switch element (M1) configured to receive a first power supply voltage (VDD) from a first power supply node and turned on and turned off by a first input signal (IN1);
a second switch element (M2) configured to receive a second power supply voltage (VSS), lower than the first power supply voltage, from a second power supply node and turned on and turned off by a second input signal (IN2);
a first capacitor (C1) having a first node (its right-hand terminal), connected to a first common node (the common node connecting the bottom terminal of resistor RUP1 to the drain terminal of M1) between the first switch element and the first power supply node, and a second node (the left-hand terminal of C1) receiving a control signal (CNT1) having the same phase as the first input signal (note figure 9A of Park '389 which shows CNT1 and IN1 having the same phase); and
a second capacitor (C2) having a first node (its right-hand terminal), connected to a second common node (the common node connecting the top terminal of resistor RDN1 to the source of M2) between the second switch element and the second power supply node, and a second node (the left-hand terminal of C2) receiving the control signal (note that signals CNT1 and CNT2 are the same signal, as shown in figure 9A of Park '389),
wherein a slew rate of an output signal (OUT1), output from an output node (113) on which the first switch element and the second switch element are connected to each other, is 
As to claim 23, note that the slew rate of the output signal OUT1 will inherently be increased when the slew rate of the control signal CNT1 (CNT2) is increased, and inherently be decreased when the slew rate of the control signal is decreased, as shown in figure 9A of Park '389 and described in Park '389 from column 5, line 30, through column 10, line 5, where Park '389 describes the operation of the disclosed interface circuits).


Allowable Subject Matter
8.	Claims 1-6, 8 and 10-17 would be allowable if rewritten or amended to overcome the rejection under 35 USC 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests an interface circuit comprising first and second switch elements, first and second resistors, first and second capacitors and a buffer circuit with the connections and buffer circuit details recited in independent claim 1. More specifically, the closest prior art of record (Park '389, supra) does not disclose or suggest the particular buffer circuit recited on the last five lines of independent claim 1.

Prior Art Not Relied Upon
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 17, 2022